

 S1301 ENR: To provide for the publication by the Secretary of Health and Human Services of physical activity recommendations for Americans.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st Sess.Begun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. 1301IN THE SENATE OF THE UNITED
 STATESAN ACTTo provide for the publication by the Secretary of Health and Human Services of physical activity recommendations for Americans.1.Increase of public debt limitThe limitation under section 3101(b) of title 31, United States Code, as most recently increased by section 301 of the Bipartisan Budget Act of 2019 (31 U.S.C. 3101 note), is increased by $480,000,000,000. Speaker of the House of RepresentativesVice President of the United States and President of the Senate